Case 1:20-cr-10166-DPW Document 1-1 Filed 08/21/20 Page 1 of 2

JS 45 (5/97) - (Revised U.S.D.C, MA 3/25/2011)

 

 

 

 

Criminal Case Cover Sheet US. District Court - District of Massachusetts
Place of Offense: Category No. LL Investigating Agency FBI
City Boston Related Case Information:
County Suffolk Superseding Ind./ Inf. Case No,
Same Defendant New Defendant X
Magistrate Judge Case Number
Search Warrant Case Number See additional information

 

R 20/R 40 from District of

 

Defendant Information:

 

 

 

 

 

Defendant Name MARK HAUSER Juvenile: [ | Yes No
Is this person an attorney and/or a member of any state/federal bar: [| Yes No
Alias Name |
Address (City & State) Los Angeles, California
Birth date (Yr only): 1960 SSN (last4#);_ 8489 Sex M __ Race: White Nationality: USA
Defense Counsel if known: Robert Fisher, Esq Address Nixon Peabody
Bar Number 53 State Street, Boston MA 02109-2835

 

U.S. Attorney Information:

 

 

 

AUSA _Etic S. Rosen Bar Number if applicable _NY4412326
Interpreter: [| Yes No List language and/or dialect:
Victims: [V]ves[_]No_ Ifyes, are there multiple crime victims under 18 USC§3771(M2) —_ [_] Yes No
Matter to be SEALED: [ | Yes No
[ |Warrant Requested Regular Process [ | In Custody

Location Status:

 

 

 

 

 

 

Arrest Date

[_ ]Already in Federal Custody as of in
[Already in State Custody at [Serving Sentence [ Awaiting Trial
[Jon Pretrial Release: Ordered by: on

Charging Document: [| Complaint [¥ |tnformation [| Indictment

Total # of Counts: [ ]Petty or [_|Misdemeanor —_ Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior prygeedafigs be a Magistrate Judge are
accurately set forth above.

Date: — 08/21/2020 Signature of AUSA: 4 }
7

 
Case 1:20-cr-10166-DPW Document 1-1 Filed 08/21/20 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

 

District Court Case Number (To be filled in by deputy clerk):

Name of Defendant Mark Hauser

U.S.C, Citations

Index Key/Code Description of Offense Charged Count Numbers

Conspiracy to Commit Mail Fraud
Set1 18U.S.C. 1349

 

Set 2

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION: 18-6218-MPK, 18-6237-MPK, 18-6236-MPK, 18-6234-MPK, 18-6238-MPK

 

18-6235-MPK, 18-6476-MPK, 18-6477-MPK, 18-6475-MPK, 18-6478-MPK, 18-6261-MPK, 18-6260-MPK
19-6003-MPK, 19-6005-MPK, 19-6004-MPK, 19-6006-MPK, 18-6240-MPK, 18-6310-MPK, 18-6474-MPK, 18-6474-MPK
18-7227-MPK, 19-6029-MPK, 19-6030-MPK

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013

 
